PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/591,010
Filing Date: 21 Aug 2012
Appellant(s): Bruenker et al.



__________________
Karen L. Elbing
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/01/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/05/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 10-11, 14-15, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croasdale (US2010/0322935, published 12/23/2010), in view of Harris (WO94/09131, published 04/28/1994), Goddard (US2003/0060612, published 03/27/2003), Mach (US2006/0177896, published 08/10/2006), Miller (US2002/0004587, published 01/10/2002), and Wu (Nature Biotechnology, Vol. 23, No. 9, Pg. 1137-1146, 2005).
Croasdale teaches a trispecific antibody comprising a light chain and heavy chain of a full length antibody which specifically binds to a first antigen and a modified light chain and modified heavy chain of a full length antibody which specifically binds to a second antigen wherein the variable domains VL and VH are replaced by each other , and/or wherein the constant domains CL and CH1 are replaced by each other and further comprising 1 to 4 antigen binding peptides which bind to one or two further antigens fused via a peptide connector to the N-terminus of the heavy chains above (Paragraph 0011-
Croasdale does not teach such an antibody devoid of all Fc region domains (CH2, CH3, and CH4) nor the generation of a trivalent but bispecific antibody.
This deficiency is remedied by Harris who teaches, with respect to Fc domains, that effector functions intrinsic to complete antibodies have led to undesirable interactions (Pg. 2, Lines 1-8).  The lack of effector functions and high tissue penetrance of Fab fragments for example has played a part in generating excellent antibody candidates for drug delivery systems and imaging tools.  However unlike complete antibodies, Fabs are monovalent (Pg. 2, Lines 9-20).  Techniques that promote formation of multivalent complexes may therefore be important to provide a better avidity factor (Pg. 2, Lines 21-26). With respect to bispecific antibodies, Harris teaches that bispecific antibodies can cross-link target cells to cytotoxic effector cells or be used to bring a drug or toxin to a target cell.  They also find utility in immunoassays and diagnostic assays (Pg. 3-4).  
Goddard also teaches that Fc regions can cause side effects and therapeutic complications (0331).  
One such side effect is undesired cytokine release. Mach teaches the release of cytokines can lead to a toxic condition known as cytokine release syndrome (0015).  This syndrome occurs due to simultaneous T cell activation and Fc region effector function (0015). 

Further evidence that immunotoxins are well-known in this art is provided by Wu.  Wu teaches that monoclonal antibodies coupled to toxic agents are becoming a significant component of anticancer treatments (Abstract).  By combining the exquisite targeting specificity of monoclonal antibodies with the enhanced tumor-killing power of toxic effector molecules, immunoconjugates permit sensitive discrimination between target and normal tissue, resulting in fewer toxic side effects than most conventional chemotherapeutic drugs (Abstract).  
Taken all together, it would have been obvious to one of ordinary skill in the art at the time of filing to generate a bispecific antibody and pharmaceutical composition thereof comprising three or more Fab fragments, connected by the flexible linker GGGGSGGGGS, in the orientation of instant claim 6 (as taught by Croasdale and Miller) for the advantage of increasing the avidity factor of the Fabs to their target (cell, toxin, etc.) as taught by Harris.  It is equally obvious to generate such an antibody devoid of an Fc region since Harris teaches that smaller antibody molecules have improved tissue penetrance and the Fc domain can impart undesirable effector functions to an antibody (as further discussed above by Goddard and Mach) for the advantage of improving tissue 
Thus, the combined teachings of all the authors above clearly render all the instant claims obvious.

Double Patenting
Claims 1, 4, 6, 10-11, 14-15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-15, 18, and 20-22 of copending Application No. 14/269950 in view of Croasdale (US2010/0322935, published 12/23/2010), Harris (WO94/09131, published 04/28/1994), Goddard (US2003/0060612, published 03/27/2003), Mach (US2006/0177896, published 08/10/2006), Miller (US2002/0004587, published 01/10/2002), and Wu (Nature Biotechnology, Vol. 23, No. 9, Pg. 1137-1146, 2005). 
The combined teachings of Croasdale, Harris, Goddard, Mach, Miller, and Wu render obvious all of the instant claims for the reasons of record and those discussed 
The copending claims are drawn to a species of the instant claims that binds a T-cell and a tumor antigen (Claim 1, for example).    Methods of its use (claim 18) and production methods and products are also claimed (claims 20 and 21). Therefore, the combination of this species and the prior art above clearly renders obvious all of the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 6, 10-11, 14-15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of US10155815 (previously 1-2, 10-17, 19-22, 31, 54, 55, 78, 80-83, 85, 87, 94, 97-99, and 104-105 of copending Application No. 14/188486) in view of Croasdale (US2010/0322935, published 12/23/2010), Harris (WO94/09131, published 04/28/1994), Goddard (US2003/0060612, published 03/27/2003), Mach (US2006/0177896, published 08/10/2006), Miller (US2002/0004587, published 01/10/2002), and Wu (Nature Biotechnology, Vol. 23, No. 9, Pg. 1137-1146, 2005). 
The combined teachings of Croasdale, Harris, Goddard, Mach, Miller, and Wu render obvious all of the instant claims for the reasons of record and those discussed supra.  Therefore, the addition of the copending claims above only further supports the finding of obviousness.
The copending claims are drawn to T-cell activating bispecific antigen binding molecules comprising two Fabs (claim 1) which can obviously take the format of antibody-

Claims 1, 4, 6, 10-11, 14-15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US9926379 (previously claims 3-4, 6, 31, and 46 of copending Application No. 14/231933) in view of Croasdale (US2010/0322935, published 12/23/2010), Harris (WO94/09131, published 04/28/1994), Goddard (US2003/0060612, published 03/27/2003), Mach (US2006/0177896, published 08/10/2006), Miller (US2002/0004587, published 01/10/2002), and Wu (Nature Biotechnology, Vol. 23, No. 9, Pg. 1137-1146, 2005). 
The combined teachings of Croasdale, Harris, Goddard, Mach, Miller, and Wu render obvious all of the instant claims for the reasons of record and those discussed supra.  Therefore, the addition of the copending claims above only further supports the finding of obviousness.
The copending claims are drawn to bispecific antibodies that bind FAP and DR5.  Such bispecific antibodies can take the format of any obvious bispecific antibody, including that rendered obvious by the combined teachings above.  The reduced size and higher tissue penetrance of the obvious antibody would provide advantages to the copending claims' antibody.  This would be recognized by one of ordinary skill in this art. Therefore, the combination of the copending claims and the prior art above clearly renders obvious all of the instant claims.

Claims 1, 4, 6, 10-11, 14-15, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US10087250 (previously claims 1-2, 4-6, 9-11, and 16-17 of copending Application No. 14/434168) in view of Croasdale (US2010/0322935, published 12/23/2010), Harris (WO94/09131, published 04/28/1994), Goddard (US2003/0060612, published 03/27/2003), Mach (US2006/0177896, published 08/10/2006), Miller (US2002/0004587, published 01/10/2002), and Wu (Nature Biotechnology, Vol. 23, No. 9, Pg. 1137-1146, 2005). 
The combined teachings of Croasdale, Harris, Goddard, Mach, Miller, and Wu render obvious all of the instant claims for the reasons of record and those discussed supra.  Therefore, the addition of the copending claims above only further supports the finding of obviousness.
The copending claims are drawn to T-cell binding bispecific antibody molecules comprising two Fabs (claim 1) which can obviously take the format of the antibody-like molecule made obvious by the combined teachings above.  This would carry the advantage of removing effector functions, preventing cytokine release syndrome caused by similar T-cell activating antibodies with an Fc region. Therefore, the combination of the copending claims and the prior art above clearly renders obvious all of the instant claims.

(2) Response to Argument
Appellant’s Arguments over the Obviousness Rejection: All present claims stand rejected under 35 U.S.C. § 103(a) for obviousness over Croasdale in view of Harris, Goddard, Mach, Miller, and Wu. In setting forth the rejection, the Office asserts that Id. Alternatively, the Office alleges that a skilled artisan could have “simply generated] three or more Fabs joined via the linker of [the] instant claims.” Non-Final Office Action, page 9. Harris, Goddard, and Mach are cited as allegedly providing evidence for the benefits of Fc-free constructs. Final Office Action of March 12, 2018 (Appendix B, Exhibit A), pages 14 and 15. Wu is cited for disclosing immunoconjugate technology that allegedly renders dependent claim 14 obvious.
In addition to maintaining this reference combination, the Office has dismissed Appellant’s unexpected results, stating that the results would have been “shared by the obvious construct using the design of Miller at Figure 23D” and that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” Final Office Action of November 5, 2019 (Appendix B, Exhibit C; hereinafter, the “Final Office Action”), page 15. In addition, the Office asserts that the claimed construct provides no advantage over the closest prior art in terms of solubility and that Id.
Appellant respectfully requests reconsideration and reversal of this rejection by the Board.
Under 35 U.S.C. § 103, a patent is to be granted unless the differences between the subject matter claimed and the prior art “are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. An analysis of obviousness under § 103 must be based on several factual inquiries: (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the art at the time the invention was made; and (4) objective evidence of nonobviousness (Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966)). The Supreme Court reaffirmed this standard for obviousness in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). In this analysis, both the cited references and the invention must be considered as a whole (M.P.E.P. § 2141 (ll)(B)), and “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have been reasonably expected to have been able to do in view of that knowledge” (M.P.E.P. § 2141). Obviousness must then be resolved on the basis of these factual determinations.
To support a prima facie case of obviousness, the Office must make appropriate findings of fact and consider these facts in light of evidence provided by the Appellant (M.P.E.P. § 2141). Furthermore, any obviousness rejection requires an analysis of the differences between the prior art and the claimed invention, as well as reasoning why one prima facie case of obviousness. See In re Sullivan, 498 F.3d 1345, 1351 (Fed Cir. 2002). Finally, as stated in the published Examination Guidelines Update: Developments in the Obviousness Inquiry After KSR v. Teleflex (75 Fed. Reg. 53643, 53647, Sept. 1,2010), a rejection based on the rationale that the claimed invention is a combination of prior art elements must establish that “results flowing from the combination of prior art elements would have been predictable to a person of ordinary skill in the art” MPEP § 2143 A(3).
The M.P.E.P. § 2141 states that “Office personnel should consider all rebuttal evidence ... [such as] evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art,” citing In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir. 1990). Further, as is noted by the Court of Appeals for the Federal Circuit in Neil Mintz and Jif-Pak Manufacturing, Inc., et al. v. Dietz &. Watson, Inc., et al., 679 F.3d 1372, 1378 (Fed. Cir. 2012), “objective indicia constitute ‘independent evidence of nonobviousness’...[and] ‘may often be the most probative and cogent evidence of nonobviousness in the record’” (citing Pressure Prods. Med. Supplies, Inc. v. Greatbatch prima facie case.
For the reasons discussed below, Appellant submits that a person of ordinary skill in the art would not have bridged the gap between the prior art and the claimed invention in view of any combination of cited references and that the Office has failed to meet its burden of establishing a prima facie case of obviousness with respect to the present claims.
As noted above, the present rejection under 35 U.S.C. § 103 relies on the cobbling together of a combination of six references - Croasdale, Harris, Goddard, Mach, Miller, and Wu.
Taking each in turn, Croasdale discloses multivalent, multispecific antibodies having a full-length antibody structure with two pairs of heavy and light chains, each of which includes a Fab binding site, wherein the two heavy chains are dimerized at a “knob-in-hole” Fc domain. Croasdale teaches that the C-terminus of the Fc domain can be fused to one or two additional antigen-binding moieties, such as an scFv, to generate trivalent, trispecific antibodies or tetravalent, tetraspecific antibodies. See Figures 3a-3d. Croasdale states that “one should aim at developing bispecific antibodies that are very similar in general structure to naturally occurring antibodies (like IgA, IgD, IgE, IgG or IgM)” and accordingly deliberately retains the antibody core structure by positioning antigen-binding moieties immediately adjacent to a dimerized Fc domain, such that the between any two or more antigen-binding moieties. Paragraph [0006]. Thus, Croasdale nowhere teaches or suggests any antibody devoid of an Fc domain, much less a bispecific antibody devoid of an Fc domain. Further, to the extent that Croasdale even mentions antibodies having a peptide linker, Croasdale does so in the context of full-length trispecific or tetraspecific antibodies and nowhere teaches or suggests directly linking the C-terminus of one Fab to the N-terminus of another in the context of an Fc-free bispecific antibody, as required by present claim 1.
Harris does not remedy these deficiencies of Croasdale. Harris teaches two binding regions (e.g., Fab fragments) noncovalently attached to one another by dimerization of two “associating domains.” These associating domains serve to replace the Fc domain of a native antibody structure to minimize the risk of triggering aberrant effector functions. Harris at page 2, lines 2-8. In one of several various embodiments, Harris teaches that the associating domains can be two halves of a single Fab fragment. These associating domains provide the same singular functional benefit as the Fc domain in Croasdale’s antibody, i.e., dimerization of the two Fab binding regions to impart antigen bispecificity, without triggering aberrant effector functions. Notably, Harris nowhere suggests that the associating domains form a Fab fragment having any antigen-binding capability. Moreover, a skilled artisan might reasonably expect that the two Fab fragments attached to the N-termini of the associating domains would hinder antigen binding.
Accordingly, the molecule exemplified in Harris differs from the presently claimed antibody not only in that it lacks a crossover Fab fragment, but also in that it lacks an N-to-C-terminal peptide linkage (i.e., a covalent fusion) of two Fab fragments that bind two different antigens. Even in combination with Croasdale, Harris would have provided no motivation for a skilled artisan to deviate from a noncovalent association of two parallel Fab fragments having different antigen specificities, much less adopt a covalent, linear arrangement of Fab fragments having different antigen specificities. Reconfiguring the Fab fragments by covalently connecting the N-terminus of one to the C-terminus of the other is not taught or suggested by Croasdale or Harris, when considered alone or in combination, and represents a nonobvious modification that results in an unexpectedly soluble, stable, and functional bispecific antibody.
Goddard likewise would not have provided guidance toward an Fc-free bispecific antibody. At best, Goddard teaches selection of appropriate Fc domains to achieve desired functions. Goddard, paragraph [0331]. Nowhere does Goddard suggest deviating from a canonical Fc-containing antibody structure, much less an Fc-free bispecific antibody having the linear N-to-C-terminal Fab arrangement of the present claims.
Mach teaches introducing mutations in Fc domains that reduce effector function, but nowhere teaches or suggests omitting the Fc domain. Mach, paragraph [0199].
Miller is similarly unavailing. Miller teaches bispecific antibodies in which the constant heavy chains are joined to a dimerization domain through a hinge region, whereas the presently claimed bispecific antibodies lack a dimerization domain through a hinge region. Miller, paragraph [0058] and Figure 4A. To the extent Miller describes 
Wu is merely cited for its general teaching of immunoconjugate technology and does nothing to remedy the shortcomings of Croasdale, Harris, Goddard, Mach, and Miller.
In setting forth the obviousness rejection, the Office first relies on Croasdale’s teaching that a conventional, two-armed bispecific antibody can be made trispecific or tetraspecific by fusing scFab fragments “via a peptide connector to the C- or N-terminus of the light chains or heavy chains” of either or both arms of the antibody. Croasdale, paragraphs [0011 ]-[0014]; Non-Final Office Action, page 8. The Office asserts that the claimed linear orientation of three Fab fragments would have been obvious in view of Croasdale, because “Figure 4A of Miller is an antibody-like structure” and “[t]hus, one of skill in the art could immediately envision adding scFab fragments [as in Croasdale] to the N-termini of the construct of Miller for the advantage of increasing avidity towards a target, thus creating three Fab fragments in a linear orientation.” Id. Figure 4A of Miller (the “Miller 4A Molecule”).
The Office then further asserts that it would have been obvious to take the additional step of further modifying this hypothetical scFab-containing, two-armed molecule to include a domain-exchanged Fab. Non-Final Office Action, page 9; Final Office Action, page 11. The Office asserts that the advantage of doing so would have been obvious, because domain-exchanged Fabs were known to prevent improperly paired VH and VL domains. Id. In setting forth this argument, the Office asserts that “[w]hile the scFab would have little chance of a mispairing between its VH or VL and Id., page 11. The Office urges Appellant to “consider that, if an scFab is used, it need not be [a] different specificity than both the non-single chain Fabs,” and, therefore, “it would have still been obvious to use domain exchange.” Id., page 12. Appellant respectfully disagrees.
In setting forth this basis for the combination of Croasdale and Miller, the Office inadvertently misconstrues the domain mispairing issue. In truth, even if Croasdale would have led a skilled artisan to fuse an scFab having a second antigen specificity to an N terminus of the Miller 4A Molecule, which Appellant does not concede, the resulting molecule would not be susceptible to Fab domain mispairing. Contrary to the Office’s assertion. Rather, in order to be susceptible to Fab domain mispairing, a VL having a particular antigen specificity must be susceptible to pairing with a VH having a different antigen specificity. The allegedly obvious combination of Croasdale and Miller does not produce a molecule in which a VL having one specificity is susceptible to pairing with a VH having a different specificity, because the only VH and VL domains that are free to pair (i.e., the conventional Fabs of the Miller 4A Molecule) share the same antigen specificity. Indeed, it is only the VH or VL region of the scFab in this theoretical construct that would have a different specificity, and, as acknowledged by the Office, “the scFab would have little chance of a mispairing.” Therefore, rather than providing requisite motivation, incorporating a domain-exchanged Fab into 
In addition, in response to the Office’s further suggestion that the N-terminal scFab adopted from Croasdale “need not be a different specificity than both the non-single chain Fabs,” Appellant notes that such a modification would then fail to produce a bispecific antibody and certainly would not have produced the particular bispecific antibody presently claimed. Indeed, the Office states that “Miller does not teach making such constructs bispecific,” nor do the remaining references suggest conferring bispecificity. Non-Final Office Action, page 9. Thus, in order to arrive at a bispecific, multivalent antibody with a Fab domain exchange, the allegedly obvious combination of Croasdale and Miller would require three modifications: (1) addition of Croasdale’s N-terminal scFab having the same specificity as the existing Fabs of the Miller 4A molecule; (2) modification of the specificity of one of the existing Fabs of the Miller 4A molecule to confer bispecificity; and (3) introduction of Croasdale’s domain exchange modification to one of the existing Fabs of the Miller 4A molecule.
The Office provides no motivation or reasoning as to why a skilled artisan would conduct such a three-fold modification. Indeed, the sole purpose of the third modification (domain exchange) is allegedly to prevent mispairing caused by the second modification (change of the specificity of an existing Fab), and the purpose of the second modification could have been readily achieved simply by selecting an scFab having a different specificity from the existing Fabs. In view of Croasdale’s teaching that use of an scFab can provide additional specificity to an antibody of conventional structure, a skilled artisan would have no reason to deviate from this approach, especially because such a deviation 
Thus, Croasdale would not have motivated a skilled artisan to include a crossover Fab in a trivalent, bispecific antibody, as required by the present claims. None of the remaining references teaches crossover Fabs and therefore cannot remedy these deficiencies of Croasdale.
In the alternative, the Office further asserts that a skilled artisan apprised of Croasdale could have arrived at the claimed invention by incorporating features of Croasdale into the trivalent or tetravalent molecules shown in Miller, Figures 23D and 23E. First, the Office alleges that Croasdale’s scFab could have been terminally fused to Miller’s linear, monospecific molecules in the same way as proposed with respect to Miller’s two-armed molecule, above. Final Office Action, page 11.
Alternatively, the Office asserts that it would have been obvious to “simply generate] three or more Fabs joined via the linker of [the] instant claims” and to include a domain-exchanged Fab of Croasdale to “facilitate the formation and isolation of a construct with properly paired VH and VL domains.” Non-Final Office Action, page 9. In response to Appellant’s arguments emphasizing the vast number of hypothetical molecules that could result from this allegedly obvious combination of cited references, the Office asserts that “the mere presence of multiple obvious inventions in 
Appellant respectfully disagrees with each of these grounds for rejection for the following reasons.
The Office’s assertion that an scFab of Croasdale could have been readily fused to a linear molecule of Miller is unavailing for at least the reasons discussed supra with respect to Miller’s two-armed molecule. In particular, there would be no reason to expect that a molecule resulting from fusion of an scFab to either terminus of a linear molecule of Miller would be susceptible to Fab domain mispairing. Therefore, incorporating a domain-exchanged Fab into the hypothetical scFab-modified, linear molecule would have been redundant and unnecessary.
None of the remaining references teaches crossover Fabs and therefore cannot remedy these deficiencies of Croasdale and Miller.
Regarding the Office’s alternative suggestion that a skilled artisan could have “simply generated] three or more Fabs joined via the linker of [the] instant claims,” Appellant submits that such a de novo reconstruction constitutes a substantial redesign of the molecules of Croasdale and Miller.
As noted above, Croasdale teaches multispecific, non-linear, Fc-containing molecules having a conventional antibody-like structure with Fab molecules on parallel arms. Figures 23D and 23E of Miller are monospecific, linear, and lack both an Fc domain and a parallel arm adjoined therethrough. The teachings of Croasdale and Miller are substantially different, and the Office’s suggestion that a skilled artisan would have simply reconstructed the presently claimed molecule de novo by variously selecting prima-facie case of obviousness, there must be “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the wav the claimed new invention does.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 420 (2007); emphasis added.
While the Office cites alleged art-recognized advantages of individual features of the present claims, it provides no reason for combining these features to arrive at a linear, bispecific molecule having a crossover Fab. For example, the Office asserts that it would have been obvious to include a domain-exchanged Fab to improve antibody formation and isolation, but such advantages would not have motivated a skilled artisan toward incorporating a domain-exchanged Fab within the particular linear framework of Miller. Notably, to the extent that Croasdale teaches N-to-C-terminal fusion of antigen-binding domains, nowhere does Croasdale teach or suggest fusing a domain-exchanged Fab to the N-terminus of another antigen-binding domain. The only antigen-binding domain format suggested for fusion directly to the N-terminus of another antigen-binding domain is an scFab format.
The Office acknowledges that each of the cited references could be modified to produce a number of antibody variants, and combining features among these variants could lead to a plethora of hypothetical antibodies. Importantly, the particular combinations proposed by the Office are nowhere suggested in the prior art. The nonobviousness of incorporating a domain-exchanged Fab within a linear framework is further evidenced by the large number of possible alternative molecules that would arise some of these hypothetical combinations of elements fall within the scope of the present claims. Significantly, many of these hypothetical permutations lack elements of the present claims but would have been expected to enjoy the same advantages alleged by the Office to motivate a skilled artisan toward the claimed invention, such as enhanced formation and isolation. Indeed, the Office’s previously discussed grounds for rejection rely on the assertion that a skilled artisan seeking to impart bispecificity to the monospecific molecules of Miller would have readily envisioned adding a terminal scFab to the two-armed Miller 4A Molecule, the trivalent linear molecule of Figure 23D of Miller, or the tetravalent linear molecule of Figure 23E of Miller. Any of these allegedly obvious, hypothetical molecules would have been expected to exhibit the alleged advantage of enhanced formation and isolation, yet none meet the requirements of the present claims, because they each lack a crossover Fab, which confers additional, unexpected advantages, as discussed further below. Thus, the presence of at least several alternative, allegedly obvious, hypothetical molecules that would have been expected to share the advantage allegedly motivating the combination of Croasdale and Miller constitutes, at best, a broad genus of specific combination of elements in the configuration required by the claims.
If anything, the number of alternatives provided by the art and the associated lack of guidance in choosing among these alternatives highlights the non-obviousness of Appellant’s claimed invention.
In addition to the above deficiencies in the references, the particular way in which the present elements are combined in Appellant’s claimed bispecific antibody configuration confers additional, unexpected advantages that could not have been predicted by any of the cited references.
To meet the design goal of a simplified antibody format that functions to bind two different antigens without requiring an Fc domain, the present invention leverages a distinct design concept in which an Fc domain is omitted in exchange for a crossover Fab, thereby allowing for bispecificitv within a linear antibody structure. During the course of characterizing such antibodies, Appellant investigated the effects on solubility associated with this design concept. In particular, Appellant compared the solubility of such crossover Fab-containing bispecific, linear antibodies relative to a prior art bispecific, linear antibody - a single-chain tandem variable fragment (scFv)2 molecule. The antibodies were synthesized, purified, and analyzed using a size-exclusion column to quantify aggregate content. Remarkably, Appellant’s bispecific, linear antibodies having a crossover Fab not only matched, but far exceeded the solubility of the bispecific (scFv)2 antibody. After a single purification step, the (scFv)2 control antibody exhibited 80% aggregation, whereas the Fab-CrossFab bispecific antibody exhibited only 13.8% aggregation after the same purification procedure, representing greater than a five-fold reduction in aggregation, while also preserving bispecific antibody function. See, e.g., Example 2, page 56; and Example 7.
Thus, significantly reduced aggregation represents an unexpected advantage of the presently claimed crossover Fab-containing bispecific antibodies, relative to alternative single-chain-based bispecific antibodies. Moreover, the addition of a third N- or C-terminal Fab fragment conferred an additional three- to eight-fold greater solubility in comparison to the corresponding bivalent format. Id. Nowhere does any combination of the cited references suggest that a crossover Fab configuration could provide linear, bispecific antibodies that exhibit such favorable aggregation properties.
The Office alleges that these properties would have been shared by a hypothetical variant of the linear molecule of Miller at Figure 23D and that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” But the Office acknowledges that the presently claimed bispecific antibodies were not “otherwise known.” At best, they are allegedly hypothetical combinations of various cited references. And they certainly were not “otherwise known” by Miller, because Miller’s linear molecule of Figure 23D lacks bispecificity and a crossover Fab. The Office’s reliance on such a different molecule - the monospecific molecule of Miller - as possibly harboring latent properties similar to those of the presently claimed bispecific antibodies cannot undercut the unexpected nature of Appellant’s observations.
Appellant further disagrees with the Office’s assertion that “Appellant has failed to compare their constructs to the closest prior art, which are not scFv constructs, but the construct of Miller in Figure 23D. As discussed above, Miller’s monospecific molecule bispecific antibodies, and no useful results could have been gleaned by comparing the two in the course of a practical characterization of the present bispecific antibodies. Such a comparison certainly would not have revealed any advantage in using a crossover Fab configuration, in particular, to impart bispecificity to a linear molecule.
It simply could not have been predicted from the art that the presently claimed linear, bispecific antibodies having a crossover Fab configuration would exhibit enhanced solubility and less aggregation than linear, bispecific antibodies in a single-chain variable fragment configuration. These unexpected results, when properly taken into consideration, further compel withdrawal of the § 103 rejection.

Appellant’s Arguments over the Double Patenting Rejection Using 14/269950: The claims of the ‘950 application fail to render the present claims obvious because the claims of the ‘950 application nowhere specify that the antibody is devoid of a CH2 domain, a CH3 domain, and a CH4 domain of an Fc domain. The deficiencies of Croasdale, Harris, Goddard, Mach, Miller, and Wu, as set forth Appellant’s present response to the § 103 rejection apply, mutatis mutandis, to the present provisional nonstatutory double patenting rejection over the ‘950 Application. For at least these reasons, Appellant respectfully requests reconsideration and withdrawal of the present provisional nonstatutory double patenting rejection.

Appellant’s Arguments over the Double Patenting Rejection Using US10155815: The claims of the ‘815 Patent fail to render the present claims obvious mutatis mutandis, to the present nonstatutory double patenting rejection over the ‘815 Patent. For at least these reasons, Appellant respectfully requests reconsideration and withdrawal of the present nonstatutory double patenting rejection.

Appellant’s Arguments over the Double Patenting Rejection Using US9926379: The claims of the ‘379 Patent fail to render the present claims obvious because the claims of the ‘379 Patent nowhere refer to an antibody having Fab fragments connected in an N- to C-terminal configuration, much less the particular linear arrangements of three Fab fragments recited in the present claims. The deficiencies of Croasdale, Harris, Goddard, Mach, Miller, and Wu, as set forth Appellant’s present response to the § 103 rejection apply, mutatis mutandis, to the present nonstatutory double patenting rejection over the ‘379 Patent. For at least these reasons, Appellant respectfully requests reconsideration and withdrawal of the present nonstatutory double patenting rejection.

Appellant’s Arguments over the Double Patenting Rejection Using US10087250: The claims of the ‘250 Patent fail to render the present claims obvious because the claims of the ‘250 Patent nowhere teach or suggest a bispecific antibody structure having three N-to C-terminally configured Fab fragments having a crossover mutatis mutandis, to the present nonstatutory double patenting rejection over the ‘250 Patent. For at least these reasons, Appellant respectfully requests reconsideration and withdrawal of the present nonstatutory double patenting rejection.

Examiner’s Response to Arguments over the Obviousness Rejection:  Appellant’s arguments have been considered but are not found persuasive.  
Figure 3 of Croasdale clearly demonstrates the ability of one of skill in this art at imagining and creating recombinant antibody molecules.  Appellant previously pointed out that Croasdale teaches both knob-into-hole technology in the CH3 domain and Fab domain exchange as means to minimize mispairing of variable regions.  Therefore, one of skill in this art would of course take both teachings from reading of this reference.    
One of ordinary skill in this art knows how to generate recombinant antibody molecules via recombinant DNA technology.  Furthermore, one of ordinary skill in this art is well aware of the function of each domain of an antibody and so has an expectation of the function of the recombinant antibody they generate.  
The multivalent system of Harris's Figure 9 is connected via both peptide linkers and dimerization domains.  The lines connecting Fab 1 and 2 to the VLCL and VHCH1 constructs are peptide linkers.  See Harris at Pg. 12 in Paragraph three for further clarification if needed.  Thus, one can clearly see from Figure 9 of Harris that tandem Fabs connected via peptide linkers were contemplated prior to the filing of the instant application.  Therefore, the combined art above does teach one of ordinary skill in this art 
With respect to Harris teaching hingeless constructs, this is found in at least figure 9.  The domains are labeled as Fab, not Fab’, thus they do not comprise an antibody hinge.  Furthermore, Croasdale also teaches attachment of Fab moieties to antibody-like molecules.  See Croasdale at Figure 3A-3D.  Therefore, use of Fab moieties in multivalent antibody-like constructs is hardly new and easily envisioned by one of ordinary skill in this art.  Their use would lead to predictable results in such constructs.  One of ordinary skill 
Miller also teaches tandem Fabs in their molecules (Figure 4A, for example).  Therefore, Miller supports that tandem Fabs joined by peptides do function.  The use of a dimerization domain in this embodiment is only to add even more Fabs.  
Harris at Figure 9, provides a layout of three Fab fragments joined via peptide linkers.  As discussed in the office action mailed 09/24/2013 (Pg.7), Croasdale teaches attachment of additional antigen binding peptides, which can be scFab fragments to the N-terminus of the heavy chains of their molecules.  Therefore, the heavy chain of the scFab will be connected to the heavy chain of the subsequent Fab.  This is obvious to one of ordinary skill in this art.  Furthermore, there are only two attachment points of an additional Fab to the N-terminus of the heavy chain of the molecule of Croasdale, the C-termini of either light or heavy chain.  With such a finite number of options, both are equally obvious to one of skill in this art.  One of skill will enjoy a high expectation of success in making functional bispecific antibodies with either type of fusion.  
Harris teaches two Fab fragments connected N-to C-terminus.  See Harris’s Figure 9.  Also, peptides cannot be recombinantly fused in any other orientation since they are encoded N-to C-terminus.  Therefore, the teachings of Harris clearly provide this orientation.  Based on the teachings of Harris, many fusions can be added to the variable domains of antibodies and all are taught to be functional.  Therefore, one of ordinary skill in this art enjoys a high expectation of success in making and using a bispecific antibody in a similar layout to that of Figure 9 of Harris.  Also, as discussed previously, Croasdale also teaches joining of two Fabs with a peptide connector.  See page 7 of the office action 
With respect to the teachings of Harris, there are three Fab fragments in the antibody of Figure 9 of Harris.  This is clear to everyone of ordinary skill in this art.  Thus, the Fab at the bottom of that molecule is covalently attached to the upper two Fabs.  While this Fab does function as an association domain nowhere does Harris state that it should not bind antigen.  One of ordinary skill in this art would find it obvious to use a functional Fab as the association domain of Harris’s Figure 9.  Otherwise, this would be contrary to Harris’s teachings of smaller size (one could just use CH/CL as association domains) for higher penetrance and more binding sites for higher avidity.  Therefore, this Fab having the binding specificity of either of the other two Fabs is obvious to one of ordinary skill in this art.  In making this antibody system, one of ordinary skill in this art knows how to choose a linker that will not interfere with antigen binding.  Such linkers are provided by Croasdale.  Thus, both Croasdale and Harris teach linear tandem Fab fusions.
Claim 19 contains the same connector as claim 10 and so is obvious for the reasons of record.  One of ordinary skill in this art could easily visualize and would be motivated to use a known peptide linker in the obvious recombinant constructs.
With respect to the linear three Fab arrangement, Croasdale and Harris teach linear tandem Fab fusions as discussed previously.  Miller shows such fusions in Figure 4A with all heavy chains covalently connected.    With respect to claim 15, since Croasdale teaches attachment of one to four Fabs to the N-terminus of the heavy chains of their antibody (as discussed above and on page 7 of the office action mailed 09/24/2013) and 
The advantages of bispecific binding of the obvious three Fab containing molecule were previously discussed, such as crosslinking immune cells with cancer cells.   Therefore, any argument that it is not obvious to make an antibody bispecific are not found persuasive.  This is taught in the art of record and is familiar to one of ordinary skill in this art.  The advantages of removing the Fc region of an antibody are also of record and so this is clearly an obvious and well-known design choice to one of ordinary skill in this art.  With respect to having three Fab in a bispecific construct, this would, as previously mentioned, increase the avidity factor for one of the antigens.  This is a clear advantage and known from the art combined above.  Therefore, such a design choice is obvious to one of ordinary skill in this art.  

Appellant describes their invention as three Fabs linked in a linear configuration.  This genus of molecule encompasses the molecule of Miller discussed previously in their Figure 23D which teaches three Fabs in a linear orientation connected by the heavy chains of each Fab.  Thus, such design is known in the art.  The addition of a crossover Fab to the design is obvious for the reasons of record. Such crossover was provided by the teachings of Croasdale.  As discussed previously, using the domain exchanged Fab of Croasdale is obvious in the linear Fab construct.  Such exchanges will facilitate the formation and isolation of a construct with properly paired VH and VL domains.
Turning to Appellant’s arguments over individual references, as previously stated, one cannot show non-obviousness by attacking references individually.  It has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 
With respect to Appellant’s argument over Croasdale’s teaching that natural structures be used, this does not change the fact that there are a plethora of alternatives to humanized or human antibodies also known in the art.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); < Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Croasdale teaches antibody-like molecules, many of which deviate greatly from natural antibodies (See Figures 3A-3D), and one of ordinary skill in this art is not dissuaded from applying the teachings of Harris for the advantages previously discussed, eliminating effector function of the therapeutic antibody, for the reasons of record.  

Appellant then argues that there is no possibility of domain mispairing if an scFab as in Croasdale is fused to the N-terminus of the molecule of Miller at Figure 4A.  This argument is not persuasive.  Appellant argues that the three Fab construct made with one scFab would not experience improper pairing and so would have no need of a domain exchange.  The second Fab is recited in the instant claims to carry the domain exchange.  See claim 1.  The scFab could be considered the third or first Fab.  While the scFab would have little chance of a mispairing between its VH or VL and another variable region, the same cannot be said for the other two Fab in the obvious construct.  Thus, a second Fab can be labeled with a domain exchange in the obvious construct and the benefit would be clear to one of ordinary skill in this art for the reasons of record.   For simplicity let us call the scFab the third Fab.  In this case, the first and second Fab do not share the same specificity.  See the summary of Croasdale’s teaching in the office action dated 11/10/2015 on page 7.  Therefore, Appellant’s arguments to the contrary are incorrect.  Croasdale would not have suggested domain exchange were it not advantageous and so the light chains used for their first and second Fab are clearly different.  Appellant mischaracterizes Croasdale.   If Appellant is actually referring to the obvious linear three Fab molecule, then Appellant should consider that, if an scFab is used, it need not be different specificity than both the non-single chain Fabs.  Rather, the non-single chain 
Appellant then argues there would be no expectation that an scFab fused to the linear Fab constructs of Miller, e.g. Figure 23D, could create a construct where mispairings are possible.  This is not found persuasive for the reasons above.  The non-single chain Fabs can still experience mispairings and so would benefit from domain exchange for the reasons of record. 
With respect to Appellant’s argument over de novo reconstruction.  This is not found persuasive since Miller provides three Fabs joined linearly as previously discussed and from Croasdale would take domain exchange for the reasons of record.  The resulting molecule is still related to those of Croasdale and, in view of all the teachings of record, would be obvious.  Appellant is reminded that it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).  Therefore, even though Croasdale does not teach the multivalent, linear Fab construct, it does not change the fact that it is taught be Miller and so can be used in the combined teachings of all art above to render the claims obvious.  With respect to Appellant’s argument that the examiner has used impermissible hindsight, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Since the examiner relied only upon what is taught in the art, no improper hindsight has been used.  Furthermore, Appellant argues as if one of skill must jump from Croasdale to Miller directly. However, that is not the way the obviousness rejection is constructed.  There are three references in between these two in the rejection and they provide an evolution of the molecule of Croasdale.  See the rejection of record.  Thus, one need not jump directly to Miller’s linear 3 Fab construct directly from Croasdale’s Fc-containing multispecific constructs.  Appellant mischaracterizes the rejection and its logic. It is noted that Appellant confesses that the office has provided advantages to the features added to the obvious molecule.  Therefore, Appellant understands that motivation has been provided to arrive at the obvious invention.  Since the obvious molecule is bispecific, which was previously discussed with respect to the teachings of Miller, the advantages for using a crossover Fab are clear for the reasons of record to one of ordinary skill in this art.  
Appellant then argues that the invention is nonobvious since there are multiple inventions that are obvious from the combined teachings of the art above.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, the mere presence of multiple obvious inventions in the combined teachings of the art above does not render non-obvious any one of these teachings.  
Furthermore, Appellant is mistaken that just adding an scFab to the linear constructs of Miller would have enhanced formation.  This is a property of the crossover Fab.  Formation of the non-single chain binding sites with an attached scFab would have been the same as in the molecules of Miller without the scFab and this is the only formation of sites in question in such constructs with or without the scFab since, as Appellant argues above, the scFab binding site will form.  Therefore, this argument cannot be found persuasive for this reason as well.  Addition of a crossover Fab still provides the advantage of record and motivates making of the obvious molecule.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 716.02(d)-(e).   Appellant’s comparison with less related molecules to show unexpected results is not valid and is not found persuasive.    There is no justification for an scFv2 being the closest prior art to the claimed invention when there is clearly closer art cited.  Appellant has failed to compare their constructs to the closest prior art, which are not scFv constructs, but the construct of Miller in Figure 23D.  For these reasons, Appellant’s arguments over unexpected results cannot be found persuasive.  
Furthermore, the table on page 56 has no statistics.  It is therefore unclear if the data presented there is valid.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  For these reasons, Appellant’s arguments over unexpected results cannot be found persuasive.  
With respect to Appellant’s “unexpected” results, these will be shared by the obvious construct using the design of Miller at Figure 23D. This is because the structure matches the design layout of the constructs of the instant claims.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). For these reasons, Appellant’s arguments over unexpected results cannot be found persuasive.  Said another way, a crossover Fab containing molecule still has all the domains as in Miller’s 23D and bispecificity does not appear to be the causal factor in Appellant’s results.  Therefore, Appellant has provided no rationale as to why their construct and that of Miller would differ in solubility.  Thus, this argument is not persuasive.    
Also, Appellant presents no data recitation for the T-cell dependent bispecific antibodies (Example 7).  No statistics are discussed.  Regardless, such antibodies are not commensurate in scope with the instant claims since no particular antigen need be bound in the claims.  Even if the claims were so amended, no one of skill would be surprised by Appellant’s results that two functional multispecific antibody constructs that bind the same antigens perform similarly.  
Appellant then argues that there is no reason to compare their molecule with that of 23D of Miller.  See above as to why they must compare their invention to the closest prior art.  Appellant states that such a comparison certainly would not have revealed any advantage in using a crossover Fab configuration, in particular, to impart bispecificity to a linear molecule.  The examiner agrees since no unexpected results would have been shown as discussed supra. Bispecificity, for example, is not the unexpected result Appellant argues, for example, and so this argument is not found persuasive.  
Also, since both Harris and Croasdale present different antibody like systems and Harris teaches several without an Fc region, then no one of ordinary skill in this art would be surprised that an antibody-like molecule devoid of Fc and using peptide linkers is soluble, stable, and functional.  Appellant therefore has no surprising results.  

Examiner’s Response to Arguments over the Double Patenting Rejection Using 14/269950:  This rejection stands for the reasons of record, as well as those discussed in the obviousness rejection as to why each claim is obvious over Croasdale, Harris, Goddard, Mach, Miller, and Wu.  As previously discussed, the copending claims only further render the claims obvious in view of the combined art.  
This rejection must stand since the combined teachings of the references above render obvious the instant claims for the reasons set forth above in the rebuttal to Appellant’s arguments over the 103 rejection supra, all said reasons being incorporated here.  Thus, addition of the copending claims only further renders obvious the instant claims, said copending claims being drawn to similar bispecific constructs as previously discussed.    Applying the obvious format to the structures of the copending claims would provide the advantages of record and supra.  Thus, the copending claims need not recite all elements of the instant claims.  The prior art cited provides these deficiencies.
Thus, the rejection stands.

Examiner’s Response to Arguments over the Double Patenting Rejection Using US10155815:  Appellant’s arguments are not found persuasive since the combined art above makes obvious use of a bispecific antibody without an Fc domain.  Therefore, the copending claims combined with the prior art for the reasons of record still render obvious the instant claims.  This rejection stands also for the reasons discussed above in the obviousness rejection as to why each claim is obvious over Croasdale, 
While the patented claims recite antibody constructs that must have an Fc region, the pertinent question in this rejection is whether or not the patented claims can help render obvious the instant claims when combined with the art above.  The answer is yes.  The combined teachings for the reasons supra in the rebuttal over the 103 rejection, all incorporated here, alone render the instant claims obvious and the addition of the patented claims only further supports this obviousness since said claims are drawn to similar constructs but ones that have an Fc domain.  The combined teachings, as previously discussed, provide motivation for removal of this domain and so starting from the patented claims, using the combined teachings of the art above, one of ordinary skill in this art would arrive at the instant claims, thus rendering them obvious.  Therefore, this rejection must clearly stand.  

Examiner’s Response to Arguments over the Double Patenting Rejection Using US9926379:   The copending claims need not provide the obvious bispecific antibody structure since the combined art does this.  See above for rebuttal to Appellant’s arguments of nonobviousness.  For these reasons, the combined teachings of the cited art still render obvious all instant claims.  The copending claims only further support such obviousness.  This rejection stands also for the reasons discussed above in the obviousness rejection as to why each claim is obvious over Croasdale, Harris, Goddard, Mach, Miller, and Wu.  As previously discussed, the copending claims only further render the claims obvious in view of the combined art.  

Again, the patented claims need not provide the obvious bispecific antibody structure since the combined art does this.  See the rebuttal to Appellant’s arguments over the 103 rejection above, all incorporated here, for how the combined teachings still render obvious the instant claims supra.    The patented claims only further support such obviousness.  Thus, this rejection stands.

Examiner’s Response to Arguments over the Double Patenting Rejection Using US10087250:   Appellant fails to explain why a crossover Fab cannot be used in the two-peptide linker configuration of the patented claims.  Indeed, the amended instant claims require similar connections.  See above for rebuttal to Appellant’s arguments of nonobviousness.  For these reasons, the combined teachings of the cited art still render obvious all instant claims.  The copending claims only further support such obviousness.  This rejection stands also for the reasons discussed above in the obviousness rejection as to why each claim is obvious over Croasdale, Harris, Goddard, Mach, Miller, and Wu.  As previously discussed, the copending claims only further render the instant claims obvious in view of the combined art.  
The now patented antibody structures do require two linkers; however, this type of linkage is just a species of that of the instant claims, which requires only one, but could comprise two linkers between Fab fragments.  Thus, the patented claims combined with the art above still can render the instant claims obvious.  See the rebuttal to Appellant’s 
The patented antibody structures comprise two Fab fragments and so they can comprise an additional Fab which is provided by the art of record for the advantages of record.   Thus, the patented claims combined with the art above still can render the instant claims obvious.  The combined teachings alone still render obvious the instant claims supra and the patented antibodies can adopt a format comprised in the instant claims in view of said art, for the advantages of record and supra.  Thus, this rejection must stand.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Allen/Primary Examiner, Art Unit 1642
                                                                                                                                                                                                        Conferees:

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642        

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649 
                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless